Title: To Thomas Jefferson from David Stone, Willis Alston, and Thomas Wynns, 19 October 1803
From: Others, David Stone and
To: Jefferson, Thomas


          
            
              To his Excellency the
              President of the
              United States.
            City of Washington 19th. Octr. 1803.
          
          A case of Bankruptcy having occurred in the North Eastern part of the State of North Carolina where no Commissioners of Bankruptcy have hitherto been appointed—We take the liberty to name as persons proper to discharge the duties of that office—Nathaniel Allen of Edenton, Goodorcen Davis and John Eaton of Halifax and William Cherry the younger of Bertie County.
          
          We have the honor to be with the highest Respect Your Excellency’s Humble Servants
          
            
              David Stone
            
            
              Willis Alston Jur
            
            
              Thos. Wynns
            
          
        